DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  	Regarding claim 5, the limitation “said one down pipe of the at least comprises” in line 3 should probably read -- said one down pipe  --. 	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 	Such claim limitation(s) is/are:  	"gassing device" in claims 1 and 5; “guiding device” in claim 1; and “maintenance device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	“Gassing device” is taken to be comprised of two inlets, one inlet provided for the riser connected to the down pipe by the connecting piece, and a further inlet provided for the down pipe connected to the riser by the connecting piece (Instant Specification: Page 6, lines 38-40; Page 7, lines 1-2).
	“Guiding device” is taken to be a guide rail, a guide wire, or a bar with positioning marks which can be read by the maintenance device, or in particular, a magnetic device attached on the outside of the manifold (Instant Specification: Page 6, lines 7-16).
	“Maintenance device” is taken to be a device that can free, clean or keep clean, the inner surface of the manifold of any dried residues with the aid of spray nozzles, brushes, and/or wiper blades (Instant Specification: Page 6, lines 7-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cathcart (previously cited, US 2011/0027875 A1) in view of Muller-Feuga (previously cited, US 2012/0021498) and Goh et al (previously cited, WO 2015/102529 A1) (hereinafter “Goh”).
Regarding claim 1, Cathcart teaches a photobioreactor for the cultivation of phototrophic microorganisms (Abstract), comprising:  	at least one reactor element (Fig. 2;  [0030]: shows two rows of eight columns each, with each row representing one reactor element) that comprises:  	a plurality of vertical risers (1) and down pipes (3) for a liquid culture medium containing the phototrophic microorganisms (Fig. 1: parallel vertical columns alternating “up” columns (1) and “down” columns (3); [0029]);  	a manifold oriented horizontally (28, incorrectly labeled in Fig. 1 as RC 25; manifold 28 as shown  in FIG. 1 is oriented horizontally) and configured so that each of the plurality of vertical risers (1) and down pipes (3) is connected in a liquid-permeable manner at an upper end of each of the plurality of vertical raisers and down pipes to the manifold (28) (Fig. 1; [0032]);  	a connecting piece (lower U-couples) configured to connect a lower end of one of plurality of vertical risers (1) to a lower end of one of the down pipes (3) in a liquid-permeable manner (Fig. 1; [0029]); and 	a gassing device (5, 21) for introducing gas into a riser of the plurality of vertical risers (1) and down pipes (3).  	Regarding the limitation “wherein, in an operating state of the photobioreactor in the manifold, the manifold is configured to contain the liquid culture medium and a gas space above the liquid culture medium for receiving gas bubbles rising from the liquid culture medium such that an interface is formed between the liquid culture medium andgas space whereby a pollution-prone interface zone is formed within the manifoldwhere the interface contacts the manifold,” it is noted that said limitation is directed to a manner of operating disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that process limitations do not have patentable weight in an apparatus claim. Moreover, claim elements “liquid culture medium” and “gas bubbles” are not required elements of the claimed photobioreactor. they are instead materials upon which the claimed photobioreactor is intended to operate during an intended operation. A material worked upon by an apparatus does not limit an apparatus claim. Further, Cathcart discloses the structure of the claimed manifold, and the manifold of Cathcart thus fully capable of meeting the limitation “wherein, in an operating state of the photobioreactor in the manifold, the manifoldis configured to contain the liquid culture medium and a gas space above the liquidculture medium for receiving gas bubbles rising from the liquid culture medium suchthat an interface is formed between the liquid culture medium and gas space wherebya pollution-prone interface zone is formed within the manifold where the interface contacts the manifold.”  	Cathcart does not explicitly disclose a maintenance device contained in themanifold and movable within the manifold along its longitudinal axis, the maintenancedevice being configured to clean within the manifold at the interface where thepollution-prone interface zone is formed. 	Muller-Feuga discloses a photobioreactor comprising a plurality of risers and down pipes (FIG. 1: reaction pipe 2; ¶ [0104]), at least one return pipe (3) for fluidly connecting the plurality of risers and down pipes (FIG. 1: pipe 3; ¶ [0105]), and at least one maintenance device (FIG. 3: cleaning bodies (10); ¶¶ [0070], [0167]) configured for circulating inside the plurality of risers and down pipes and at least one return pipe (3) in order to clean the inner surfaces of the plurality of risers and down pipes and the at least one return pipe (see ¶¶ [0068], [0070], [0167], [0169]).  	Goh discloses a system for culturing microorganisms comprising at least one reactor element. The at least one reactor including a plurality of risers and down pipes (FIG. 1: photobioreactor module 10; ¶¶ [0019], [0029]), and intermediate piping section fluidically coupled to the riser and down pipes (FIG. 1: piping section 50; ¶ [0023]), and a maintenance device including a guiding device configured to clean the bioreactors (see ¶ [0024]-[0028]; FIG. 1). The maintenance device can be employed for cleaning the interior of the bioreactor and minimizes maintenance downtime and downtime cleaning duration and frequency required for cleaning the interior of the photobioreactor (see ¶¶ [0018] and [0028]). 	In view of Muller-Feuga, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the maintenance device of Muller-Feuga with the photobioreactor of Cathcart for the purpose of cleaning the inner surfaces of the photobioreactor including the distribution and return pipes as disclosed by Muller-Feuga (see ¶¶ [0068], [0070], [0167], [0169]). One of ordinary skill in the art would have been motivated to have made said modification for the purpose of minimizing maintenance downtime and downtime cleaning duration and frequency required for cleaning the interior of the photobioreactor as disclosed by Goh (see ¶¶ [0018] and [0028]). 	It is noted that maintenance device of modified Cathcart is structurally the same as the instant maintenance device and thus fully capable of cleaning the inner surface of the manifold at the interface where the pollution-prone interface zone is formed withinthe manifold. 	Modified Cathcart does not explicitly disclose wherein a guiding device is provided on the manifold and configured to guide the maintenance device.  	Goh further disclose wherein the maintenance device can be guided through the interior of the photobioreactor and the pipes by the flow of the nutrient medium and by using external guiding devices positioned on the exterior of the photobioreactor (see Goh at ¶¶ [0025]-[0027]).  	In view of Goh, it would have been obvious to one of ordinary skill in the art to have employed a guiding device with the exterior portion of the photobioreactor of  modified Cathcart for the purpose of externally controlling the maintenance device as disclosed by Goh. One of ordinary skill in the art would have been motivated to have made said modification so as to facilitate selective cleaning of the desired portion of the photobioreactor for desired period of time, as suggested by Goh (see Goh at ¶ [0026]). Further, doing so would have been the simple substitution of one known guiding means for another for the predictable result of guiding the maintenance device within the photobioreactor as disclosed by Goh (see Goh at ¶¶ [0026]-[0027]). 	It is noted that since the maintenance device of modified Cathcart arranged horizontal, the guiding device would intrinsically move the cleaning device horizontally within the manifold.
Regarding claim 2, modified Cathcart further teaches wherein the at least one reactor element comprises at least a first and second reactor element (Fig. 2;  [0030]: shows two rows of eight columns each, with each row representing one reactor element) and wherein a lower end of a down pipe (3) of the down pipes of the first reactor element and a lower end of a vertical riser (1) of the vertical risers of the second reactor element are connected to each other in a liquid-permeable manner by a further connecting piece (Fig. 2;  [0030]).
Regarding claim 5, modified Cathcart further teaches wherein the one vertical riser (1) of the plurality of vertical risers connected to the one down pipe (3) comprises an inlet (5) for gassing with the gassing device, and said one down pipe (3) comprises a further inlet (5) for gassing with the gassing device (Fig. 1;  [0031]).
Regarding claim 6, modified Cathcart further teaches wherein at least one of the inlet and the further inlet for gassing is arranged in the connecting piece (Fig. 1;  [0031]).
Regarding claim 7, modified Cathcart further teaches wherein in an operating state of the photobioreactor, at least one of agitation or flow of the liquid culture medium is caused by the gas bubbles rising in the liquid culture medium (Abstract). Furthermore, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 8, modified Cathcart further teaches wherein in an operating state of the photobioreactor, the liquid culture medium meanderingly flows through the plurality of vertical risers (1) and down pipes (2), and wherein the liquid culture medium in the one vertical riser (1) of the plurality of vertical risers (1) connected to the one down pipe (3) is gassed stronger than in said one down pipe (3). See Abstract. Furthermore, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 10, modified Cathcart teaches a method for cultivating phototrophic microorganisms in the photobioreactor as previously described, the method comprising:  	exposing the photobioreactor to light ( [0044]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cathcart in view of Muller-Feuga and Goh as applied to claim 1 above, and further in view of Fiorentino (previously cited, US 2014/0242681 A1).
Regarding claim 3, modified Cathcart teaches the photobioreactor as previously described, but fails to teach an embodiment wherein at least one of the plurality of vertical rises and down pipes or the manifold are made of glass. Fiorentino, however, teaches a photobioreactor system including a single tube loop (Abstract), wherein the tubes (110) are made substantially of glass ( [0028]). 	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the material of the riser and down pipes of modified Cathcart with the glass material as taught by Fiorentino, as the use of clear glass so that the microorganisms inside the photobioreactor may receive light from the light source (Fiorentino:  [0028]). Additionally, one having ordinary skill in the art would recognize that glass is generally non-reactive with biological materials and is commonly used in applications such as these. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cathcart (previously cited, US 2011/0027875 A1) in view of Muller-Feuga (US 2012/0021498), Goh et al (WO 2015/102529 A1) (hereinafter “Goh”) and Hitzman (US 5,001,066).
Regarding claims 9 and 12, Cathcart teaches a method for cultivating phototrophic microorganism in a photobioreactor that includes:  	at least one reactor element (Fig. 2;  [0030]: shows two rows of eight columns each, with each row representing one reactor element) having a plurality of vertical risers (1) and down pipes (3) for a liquid culture medium containing the microorganisms (Fig. 1: parallel vertical columns alternating “up” columns (1) and “down” columns (3); [0029]),  	a manifold (28) oriented horizontally and configured so that each of the plurality of vertical risers (1) and down pipes (3) is connected in a liquid-permeable manner at its upper end to the manifold (28, incorrectly labeled in Fig. 1 as RC 25; manifold 28 as shown  in FIG. 1 is oriented horizontally); 	wherein at least: a lower end of one of the vertical risers (1) and a lower end of one of the down pipes (3) are connected to each other in a liquid-permeable manner by a connecting piece (lower U-couples); the method comprising:  	exposing the photobioreactor to light ( [0044]);  	at least partially gassing the liquid culture medium in at least one of the vertical risers (1) or down pipes (3) of the plurality of vertical risers (1) and down pipes (3) of the photobioreactor (Abstract);  	wherein an interface is formed between the liquid culture medium in the manifold (28), and a gas space in the manifold (28) receives gas bubbles rising from the liquid culture medium (Fig. 1;  [0032] which states that the manifold is employed for removing from the vertical riser and down pipes; thus, a gas space is intrinsically present within the manifold). 	Cathcart does not explicitly disclose a maintenance device movable within the manifold and cleaning an inner surface of the manifold with the movable maintenance device. 	Muller-Feuga discloses a photobioreactor comprising a plurality of risers and down pipes (FIG. 1: reaction pipe 2; ¶ [0104]), at least one return pipe (3) for fluidly connecting the plurality of risers and down pipes (FIG. 1: pipe 3; ¶ [0105]), and at least one maintenance device (FIG. 3: cleaning bodies (10); ¶¶ [0070], [0167]) configured for circulating inside the plurality of risers and down pipes and at least one return pipe (3) in order to clean the inner surfaces of the plurality of risers and down pipes and the at least one return pipe (see ¶¶ [0068], [0070], [0167], [0169]).  	Goh discloses a system for culturing microorganisms comprising at least one reactor element. The at least one reactor including a plurality of risers and down pipes (FIG. 1: photobioreactor module 10; ¶¶ [0019], [0029]), and intermediate piping section fluidically coupled to the riser and down pipes (FIG. 1: piping section 50; ¶ [0023]), and a maintenance device including a guiding device configured to clean the bioreactors (see ¶ [0024]-[0028]; FIG. 1). The maintenance device can be employed for cleaning the interior of the bioreactor and minimizes maintenance downtime and downtime cleaning duration and frequency required for cleaning the interior of the photobioreactor (see ¶¶ [0018] and [0028]). 	In view of Muller-Feuga, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the maintenance device of Muller-Feuga with the method of Cathcart for the purpose of cleaning the inner surfaces of the photobioreactor including the distribution and return pipes as disclosed by Muller-Feuga (see ¶¶ [0068], [0070], [0167], [0169]). One of ordinary skill in the art would have been motivated to have made said modification for the purpose of minimizing maintenance downtime and downtime cleaning duration and frequency required for cleaning the interior of the photobioreactor as disclosed by Goh (see ¶¶ [0018] and [0028]). 	Assuming arguendo that in Cathcart fails to disclose wherein an interface is formed between the liquid culture medium in the manifold and a gas space in the manifold that receives gas bubbles rising from the liquid culture medium.  	Hitzman discloses a system comprising a plurality of vertically disposed reaction tubes (FIG. 3: tubes 82; col. 3, ll. 65 to col. 4, ll. 6) and a manifold configured to form an interface between a liquid culture medium in the manifold and a gas space in the manifold that receives gas bubbles rising from the liquid culture medium (col. 4, ll. 6-11). 	In view of Hitzman, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the method of Cathcart such that the manifold of the photobioreactor forms an interface between a liquid culture medium in the manifold and a gas space in the manifold for the purpose of receiving gas bubbles rising from the liquid culture medium and thereby removing the gas from the photobioreactor, as disclosed by Hitzman (col. 4, ll. 6-11). One of ordinary skill in the art would have been motivated to have made said modification since Cathcart discloses that the manifold can be configured to remove gas from the bioreactor. 
Regarding claim 11, modified Cathcart further teaches the step of flowing the liquid culture medium to meander through the plurality of risers (1) and down pipes (3) (Fig. 1; Abstract).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cathcart in view of Muller-Feuga and Goh as applied to claim 12 above, and further in view of Van de Ven (previously cited, WO 2009/051478 A2).
Regarding claim 13, Cathcart teaches the method as previously described, but fails to explicitly teach that the photobioreactor is cleaned at pre-settable time intervals. Van de Ven, however, teaches a photobioreactor with a cleaning system (Abstract), wherein the interior of the photobioreactor is cleaned at certain intervals, usually once every 1-2 weeks (Page 10, lines 2-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of modified Cathcart to include the cleaning intervals described by Van de Ven in order to ensure the photobioreactor is consistently operating at its highest possible efficiency (Van de Ven: page 10, lines 2-7).  				     Response to Arguments
Applicant’s amendments have overcome the objection to the claim(s) from the previous Office Action.
Applicant’s amendments have overcome the 112(b) rejection(s) from the previous Office Action.
Applicant argues that Cathcart fails to teach or suggest Applicant’s claimed photobioreactor (pages 8 to 9 of the Remarks filed on 03/07/2022). In particular, Applicant appears to be arguing that the upper ends of each of the plurality of vertical risers and down pipes are not directly connected to the manifold. 
In response, the claims as currently presented do not require the upper ends of the pipes to be directly connected to the manifold. In other words, the claims do not preclude from using couplers for connecting the upper ends of the pipes to the manifold. As discussed in the rejection, Cathcart discloses an upper U-coupler fluidically connecting an upper end of a vertical riser pipe and an upper of a down pipe, and a lower U-coupler fluidically connecting a lower end of a riser pipe and a lower end of a down pipe. As such, it is respectfully submitted that Cathcart meets the claimed liquid-permeable manner connection between the riser and down pipes.
As to the Applicant’s argument that Cathcart fails to disclose a manifold forming the claimed interface (page 8 of the Remarks), Applicant’s argument is noted but it is not persuasive. As discussed in the rejection, the limitation “wherein, in an operating state of the photobioreactor in the manifold, the manifold is configured to contain the liquid culture medium and a gas space above the liquid culture medium for receiving gas bubbles rising from the liquid culture medium such that an interface is formedbetween the liquid culture medium and gas space whereby a pollution-prone interfacezone is formed within the manifold where the interface contacts the manifold,” is directed to a manner of operating disclosed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that process limitations do not have patentable weight in an apparatus claim. Moreover, claim elements “liquid culture medium” and “gas bubbles” are not required elements of the claimed photobioreactor. they are instead materials upon which the claimed photobioreactor is intended to operate during an intended operation. A material worked upon by an apparatus does not limit an apparatus claim. Further, Cathcart discloses the structure of the claimed manifold, and the manifold of Cathcart thus fully capable of meeting said limitation.
In response to the Applicant’s argument that Cathcart fails to disclose the claimed maintenance device and guiding device (page 9 of the Remarks), as discussed in the rejection, the references of Muller-Feuga and Goh are relied upon for disclosing the claimed maintenance device, and the guiding device disposed on a photobioreactor. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the Applicant’s argument against the reference of Muller-Feuga (page 9 of the Remarks), the reference of Muller-Feuga is relied upon for disclosing a maintenance device that clean not only the pipes but also the tube in fluid communication with the pipes. Thus, the maintenance device of Muller-Feuga is appropriate for cleaning the manifold of Cathcart as the manifold is in fluid communication with the vertical riser and down pipes. Further, in response to applicant's argument that the reference of Muller-Feuga fails to disclose the claimed manifold, and vertical risers and down pipes, and the interface, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the reference of Goh fails to disclose the claimed manifold, and vertical risers and down pipes, and the interface, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to the Applicant’s argument regarding claim 9, as discussed in the rejection, Cathcart discloses a horizontally oriented manifold. 
With respect to claims 2-3, 5-8 and 10-13, Applicant refers to the arguments presented with respect to claim 1 as presented earlier. In response, Applicant is directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799